Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 8, 2020

                                        No. 04-19-00883-CR

                                     Gabrielle DE ARROYO,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR5788
                           Honorable Ron Rangel, Judge Presiding


                                           ORDER

       After this court granted two extensions, and then this court’s en banc order extended the
due date for all pending briefs until June 30, 2020, Appellant’s brief was due on June 30, 2020.
       Appellant did not timely file the brief or a motion for extension of time to file the brief.
On July 27, 2020, we ordered Appellant’s counsel Kimbel Ward-Neal to file either a motion to
dismiss or the brief by August 6, 2020.
       Counsel filed a motion for an extension of time to file the brief, which we granted to
August 21, 2020. Counsel filed another motion for an extension of time, which we granted to
September 25, 2020, but we warned that any future motion for an extension of time would be
disfavored. We also warned counsel that, to protect Appellant’s rights, this court could initiate
proceedings under Rule 38. See TEX. R. APP. P. 38.8(b)(2), (4).
       To date, counsel has still not filed the brief.
       We ORDER Kimbel Ward-Neal to file the brief within TEN DAYS of the date of this
order. If no brief is filed by that date, we will abate this appeal to the trial court for an
abandonment hearing without further notice. See TEX. R. APP. P. 38.8(b)(2).



                                                         _________________________________
                                                         Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court